OPINION — AG — KEY WORDS: TELEVISION SYSTEM, INSTALLATION AND OPERATION OF FACILITIES, AMPLIFY AND REBROADCAST COMMERCIAL TELEVISION PROGRAMS ON A DIFFERENT FREQUENCY, PAYMENT, FEE, SUBSCRIBERS, LIABLE, GOVERNING BODY, LICENSE, FEDERAL COMMUNICATION COMMISSION  ANSWER: IT ITS PRESENT FORM SENATE BILL NO. 353 IS IN CONFLICT WITH ARTICLE I, SECTION 8, CLAUSE 8, OF THE FEDERAL CONSTITUTIONAL AND THE AUTHORITIES EXPRESSED HEREIN, AND IS UNCONSTITUTIONAL. (LEE COOK) ANOTHER KEY WORD: CABLE TELEVISION